AGREEMENT AND PLAN OF MERGER

     This AGREEMENT AND PLAN OF MERGER (this "AGREEMENT") has been made as of
June 26, 2006, by and among TAM OF HENDERSON, INC., a Nevada corporation
("TMHN"), Full Power Enterprise Global Limited, a British Virgin Islands
corporation ("FPEG"), and the shareholders of FPEG, each of whom is identified
on Schedule A to this Agreement (the "FPEG SHAREHOLDERS").

     WHEREAS, the respective Boards of Directors of TMHN, Merger Sub and FPEG
have approved the merger, pursuant and subject to the terms and conditions of
this Agreement, whereby Merger Sub will merge with and into FPEG (the "MERGER"),
whereby all of the issued and outstanding shares of Merger Sub will be converted
into shares of FPEG and all of the issued and outstanding shares of the Common
Stock of FPEG (the FPEG COMMON STOCK) will be converted into the right to
receive a specified number of shares of the Common Stock of TMHN (the "TMHN
COMMON STOCK"); and the parties each desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
various conditions to the Merger;

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants herein contained, the parties agree to effect the
Merger on the terms and conditions herein provided and further agree as follows:

                     ARTICLE 1. DEFINITIONS

     1.1 DEFINITIONS.

     In addition to the other definitions contained in this Agreement, the
following terms will, when used in this Agreement, have the following respective
meanings:

     "AFFILIATE" means a Person that, directly or indirectly, controls, is
controlled by, or is under common control with, the referenced party.

       "BVI" means British Virgin Islands.

     "CLAIM" means any contest, claim, demand, assessment, action, suit, cause
of action, complaint, litigation, proceeding, hearing, arbitration,
investigation or notice of any of the foregoing involving any Person.

     "CLOSING" means the consummation of the Merger.

     "CODE" means the Internal Revenue Code of 1986, as amended, together with
all rules and regulations promulgated thereunder.

     "CONSTITUENT CORPORATIONS" means FPEG and Merger Sub, as the constituent
corporations of the Merger.

     "GAAP" means United States generally accepted accounting practices.

     "GCL" means the Nevada General Corporation Law.

       "MERGER SUB" means Merger Sub of Tam, Inc., a Nevada corporation
wholly-owned by TMHN.

     "PERSON" means and includes any individual, partnership, corporation,
trust, company, unincorporated organization, joint venture or other entity, and
any Governmental Entity.

     "RECORD HOLDER" means a holder of record of FPEG Common Stock as shown on
the regularly maintained stock transfer records of FPEG.

     "SUBSIDIARY" means, with respect to any Person, any corporation,
partnership, joint venture, trust or other entity of which such Person, directly
or indirectly through an Affiliate, owns an amount of voting securities, or
possesses other ownership interests, having the power, direct or indirect, to
elect a majority of the Board of Directors or other governing body thereof.

     "SURVIVING CORPORATION" means FPEG, as the surviving corporation of the
Merger.

     "U.S" means the United States of America.

     1.2 INTERPRETATION.

     In this Agreement, unless the express context otherwise requires:

          (a) the words "HEREIN," "HEREOF" and "HEREUNDER and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement;

          (b) references to "ARTICLE" or "SECTION" are to the respective
Articles and Sections of this Agreement, and references to "EXHIBIT" or
"SCHEDULE" are to the respective Exhibits and Schedules annexed hereto;

          (c) references to a "PARTY" means a party to this Agreement and
include references to such party's successors and permitted assigns;

          (d) references to a "THIRD PARTY" means a Person that is neither a
Party to this Agreement nor an Affiliate thereof;

          (e) the terms "DOLLARS" and "$" means U.S. dollars;



--------------------------------------------------------------------------------

          (f) terms defined in the singular have a comparable meaning when used
in the plural, and vice versa;

          (g) the masculine pronoun includes the feminine and the neuter, and
vice versa, as appropriate in the context; and

          (h) wherever the word "INCLUDE," "INCLUDES" or "INCLUDING is used in
this Agreement, it will be deemed to be followed by the words "without
limitation."

                     ARTICLE 2. THE MERGER

     2.1 EFFECTIVE TIME OF THE MERGER.

     Subject to the provisions of this Agreement, the Merger will be consummated
by the filing by with the Secretary of State of the State of Nevada and the
appropriate corporation office in the British Virgin Islands, the articles of
merger, in such form as required by, and signed and attested in accordance with,
the relevant provisions of the GCL and the corporate law of the BVI (the time of
such filing or such later time and date as is specified in such filing being the
"EFFECTIVE TIME").

     2.2 CLOSING.

     The Closing will take place on the earliest date practicable after all of
the conditions set forth in Article 9 are satisfied or waived by the appropriate
party.

     2.3 EFFECTS OF THE MERGER.

     By virtue of the Merger and without the necessity of any action by or on
behalf of the Constituent Corporations, or either of them:

     At and after the Effective Time, the Surviving Corporation will possess all
the rights, privileges, powers and franchises of a public as well as of a
private nature, and be subject to all the restrictions, disabilities and duties,
of each of the Constituent Corporations; and all property, real, personal and
mixed, and all debts due to either of the Constituent Corporations on whatever
account, as well for stock subscriptions as all other things in action or
belonging to each of the Constituent Corporations will be vested in the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest will be thereafter as effectually
be the property of the Surviving Corporation as they were of the respective
Constituent Corporations, and the title to any real estate vested by deed or
otherwise, in either of the Constituent Corporations, will not revert or be in
any way impaired; but all rights of creditors and all liens upon any property of
either of the Constituent Corporations will be preserved unimpaired, and all
debts, liabilities and duties of the respective Constituent Corporations will
thereafter attach to the Surviving Corporation, and may be enforced against it
to the same extent as if such debts and liabilities had been incurred or
contracted by it.

                     ARTICLE 3. EFFECT OF MERGER ON CAPITAL STOCK

     3.1 EXCHANGED SHARES; MERGER CONSIDERATION.

               (i) “EXCHANGED SHARES” means all shares of FPEG Common Stock
issued and outstanding immediately prior to the Effective Time other than shares
of FPEG Common Stock, if any, held by FPEG as treasury stock.

               (ii) The consideration payable to the shareholders of FPEG in the
Merger will consist of twenty million (20,000,000) shares of TMHN Common Stock,
which shall be distributed among the FPEG Shareholders in accordance with
Schedule A hereto (the “MERGER CONSIDERATION”).

               (iii) EXCHANGE OF EXCHANGED SHARES FOR MERGER CONSIDERATION. As
of Effective Time, by the virtue of the Merger, each issued and outstanding
Exchanged Share will be converted into the right to receive an allocable portion
of the Merger Consideration, payable, to the Record Holders of Exchanged Shares
at the Effective Time. As of the Effective Time, all shares of FPEG Common Stock
outstanding prior to the Merger, which does not include shares issuable as a
result of the Merger in exchange for shares of Merger Sub will no longer be
outstanding and will automatically be cancelled and retired and will cease to
exist, and each holder of a certificate representing any such shares will cease
to have any rights with respect thereto, except the right to receive the Merger
Consideration therefor, without interest, upon the surrender of such certificate
in accordance with Section 3.2.

                    (iv) As of the Effective Time all shares of Merger Sub
Common Stock owned by TMHN will automatically be converted into one share of
FPEG.

     3.2 EXCHANGE OF MERGER CONSIDERATION FOR EXCHANGED SHARES.

          (a) EXCHANGE. On the Closing Date, the holders of all of the FPEG
Common Stock shall deliver to TMHN certificates or other documents evidencing
all of the issued and outstanding FPEG Common Stock, duly endorsed in blank or
with executed power attached thereto in transferable form. In exchange for all
of the FPEG Common Stock tendered pursuant hereto, TMHN shall issue to FPEG
Shareholders the Merger Consideration.



--------------------------------------------------------------------------------

          (b) NO FURTHER OWNERSHIP RIGHTS IN FPEG COMMON STOCK. All shares of
TMHN Common Stock issued upon the surrender for exchange of shares of FPEG
Common Stock in accordance with the terms hereof will be deemed to have been
issued in full satisfaction of all rights pertaining to such shares of FPEG
Common Stock, and there will be no further registration of transfers of the
shares of FPEG Common Stock (other than shares held directly or indirectly by
TMHN) after the Effective Time. If, after the Effective Time, Certificates are
presented to the Surviving Corporation or its transfer agent for any reason,
such Certificates will be cancelled and exchanged as provided by this Article 3.

                     ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF FPEG

     FPEG represents and warrants to TMHN as follows, as of the date hereof and
as of the Closing Date:

     4.1 ORGANIZATION.

     FPEG is a corporation duly organized, validly existing and in good standing
under the laws of British Virgin Island and has the corporate power and is duly
authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the country or states in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification. Included in the Attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of FPEG's certificate of incorporation or bylaws. FPEG has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.

     4.2 CAPITALIZATION.

     The authorized capitalization of FPEG consists of 50,000 shares of common
stock, no par value and no preferred shares. As of the date hereof, there are
50,000 shares of common stock issued and outstanding. All issued and outstanding
common shares have been legally issued, fully paid, are nonassessable and not
issued in violation of the preemptive rights of any other person. FPEG has no
other securities, warrants or options authorized or issued.

     4.3 SUBSIDIARIES.

     FPEG owns 100% of Shenzhen Yu Zhi Lu Aviation Service Company Ltd, a China
corporation.

     4.4 TAX MATTERS; BOOKS & RECORDS

          (a) The books and records, financial and others, of FPEG are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and

          (b) FPEG has no liabilities with respect to the payment of any
country, federal, state, county, local or other taxes (including any
deficiencies, interest or penalties).

          (c) FPEG shall remain responsible for all debts incurred prior to the
closing.

     4.5 INFORMATION.

     The information concerning FPEG as set forth in this Agreement and in the
attached Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.

     4.6 TITLE AND RELATED MATTERS.

     FPEG has good and marketable title to and is the sole and exclusive owner
of all of its properties, inventory, interests in properties and assets, real
and personal (collectively, the "Assets") free and clear of all liens, pledges,
charges or encumbrances. Except as set forth in the Schedules attached hereto,
FPEG owns free and clear of any liens, claims, encumbrances, royalty interests
or other restrictions or limitations of any nature whatsoever and all
procedures, techniques, marketing plans, business plans, methods of management
or other information utilized in connection with FPEG's business. Except as set
forth in the attached Schedules, no third party has any right to, and FPEG has
not received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse affect on the business,
operations, financial conditions or income of FPEG or any material portion of
its properties, assets or rights.

     4.7 LITIGATION AND PROCEEDINGS

     There are no actions, suits or proceedings pending or threatened by or
against or affecting FPEG, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse effect on the
business, operations, financial condition, income or business prospects of FPEG.
FPEG does not have any knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator or governmental agency or instrumentality.



--------------------------------------------------------------------------------

     4.8 CONTRACTS.

     On the Closing Date:

          (a) There are no material contracts, agreements, franchises, license
agreements, or other commitments to which FPEG is a party or by which it or any
of its properties are bound;

          (b) FPEG is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award which materially and
adversely affects, or in the future may (as far as FPEG can now foresee)
materially and adversely affect, the business, operations, properties, assets or
conditions of FPEG; and

          (c) FPEG is not a party to any material oral or written: (i) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension, benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; (vii) contract, agreement, or other commitment
involving payments by it for more than $10,000 in the aggregate.

     4.9 NO CONFLICT WITH OTHER INSTRUMENTS.

     The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which FPEG is a party or to which any of its properties or operations are
subject.

     4.10 MATERIAL CONTRACT DEFAULTS.

     To the best of FPEG's knowledge and belief, it is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of FPEG, and there is no event of default in any material
respect under any such contract, agreement, lease or other commitment in respect
of which FPEG has not taken adequate steps to prevent such a default from
occurring.

     4.11 GOVERNMENTAL AUTHORIZATIONS.

     To the best of FPEG's knowledge, FPEG has all licenses, franchises, permits
and other governmental authorizations that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution and delivery by FPEG of the
transactions contemplated hereby.

     4.12 COMPLIANCE WITH LAWS AND REGULATIONS.

     To the best of FPEG's knowledge and belief, FPEG has complied with all
applicable statutes and regulations of any federal, state or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets or
condition of FPEG or would not result in FPEG's incurring any material
liability.

     4.13 INSURANCE.

     All of the insurable properties of FPEG are insured for FPEG's benefit
under valid and enforceable policy or policies containing substantially
equivalent coverage and will be outstanding and in full force at the Closing
Date.

     4.14 APPROVAL OF AGREEMENT.

     The directors of FPEG have authorized the execution and delivery of the
Agreement and have approved the transactions contemplated hereby.

     4.15 MATERIAL TRANSACTIONS OR AFFILIATIONS.

     As of the Closing Date, there will exist no material contract, agreement or
arrangement between FPEG and any person who was at the time of such contract,
agreement or arrangement an officer, director or person owning of record, or
known by FPEG to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of FPEG and which is to be performed in whole or in
part after the date hereof except with regard to an agreement with the FPEG
shareholders providing for the distribution of cash to provide for payment of
federal and state taxes on Subchapter S income. FPEG has no commitment, whether
written or oral, to lend any funds to, borrow any money from or enter into any
other material transactions with, any such affiliated person.

      4.16 SHARES NOT REGISTERED.

      FPEG acknowledgies on behalf of its shareholders that the shares of TMHN
to be issued pursuant hereto have not been registered under the Securities Act
of 1933, amended, or any state blue sky laws and may not be resold except
pursuant to an effective registration statement or an exemption from such
registration requirements.



--------------------------------------------------------------------------------

                     ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF TMHN

     TMHN represents and warrants to FPEG, as of the date hereof and as of the
Closing Date, as follows:

     5.1 ORGANIZATION.

     Each of TMHN and Merger Sub is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of TMHN's articles of
incorporation or bylaws. TMHN has full power, authority and legal right and has
taken all action required by law, its articles of incorporation, its bylaws or
otherwise to authorize the execution and delivery of this Agreement.

     5.2 CAPITALIZATION.

     The authorized capitalization of TMHN consists of 70,000,000 shares of
common stock, $0.001 par value per share. As of the date hereof, TMHN has
10,450,000 shares of common stock issued and outstanding. All issued and
outstanding shares are legally issued, fully paid and nonassessable and are not
issued in violation of the preemptive or other rights of any person.

     5.3 SUBSIDIARIES.

     TMHN has no subsidiaries except for Merger Sub.

     5.4 TAX MATTERS: BOOKS AND RECORDS.

          (a) The books and records, financial and others, of TMHN are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and

          (b) TMHN has no liabilities with respect to the payment of any
country, federal, state, county, or local taxes (including any deficiencies,
interest or penalties).

          (c) TMHN shall remain responsible for all debts incurred by TMHN prior
to the date of closing.

     5.5 LITIGATION AND PROCEEDINGS.

     There are no actions, suits, proceedings or investigations pending or
threatened by or against or affecting TMHN or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse affect on the business, operations, financial condition or
income of TMHN. TMHN is not in default with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.

     5.6 MATERIAL CONTRACT DEFAULTS.

     TMHN is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of TMHN, and there is
no event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which TMHN has not taken adequate steps
to prevent such a default from occurring.

     5.7 INFORMATION.

     The information concerning TMHN as set forth in this Agreement and in the
attached Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made in light of the circumstances under
which they were made, not misleading.

     5.8 TITLE AND RELATED MATTERS.

     TMHN has good and marketable title to and is the sole and exclusive owner
of all of its properties, inventory, interest in properties and assets, real and
personal (collectively, the "Assets") free and clear of all liens, pledges,
charges or encumbrances. TMHN owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
TMHN's business. No third party has any right to, and TMHN has not received any
notice of infringement of or conflict with asserted rights of other with respect
to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
on in the aggregate, if the subject of an unfavorable decision ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of TMHN or any material portion of its
properties, assets or rights.



--------------------------------------------------------------------------------

     5.9 CONTRACTS.

     On the Closing Date:

          (a) There are no material contracts, agreements franchises, license
agreements, or other commitments to which TMHN is a party or by which it or any
of its properties are bound:

          (b) TMHN is not a party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award materially and adversely
affects, or in the future may (as far as TMHN can now foresee) materially and
adversely affect, the business, operations, properties, assets or conditions of
TMHN; and

          (c) TMHN is not a party to any material oral or written: (I) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties, of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; (vii) contract, agreement or other commitment
involving payments by it for more than $10,000 in the aggregate.

     5.10 COMPLIANCE WITH LAWS AND REGULATIONS.

     To the best of TMHN's knowledge and belief, TMHN has complied with all
applicable statutes and regulations of any federal, state or other governmental
entity or agency thereof, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets or
condition of TMHN or would not result in TMHN incurring material liability.

     5.11 INSURANCE.

     All of the insurable properties of TMHN are insured for TMHN's benefit
under valid and enforceable policy or policies containing substantially
equivalent coverage and will be outstanding and in full force at the Closing
Date.

     5.12 APPROVAL OF AGREEMENT.

     The directors of each of TMHN and Merger Sub, and the shareholders of
Merger Sub have authorized the execution and delivery of the Agreement by and
have approved the transactions contemplated hereby.

     5.13 MATERIAL TRANSACTIONS OR AFFILIATIONS.

     There are no material contracts or agreements of arrangement between TMHN
and any person, who was at the time of such contract, agreement or arrangement
an officer, director or person owning of record, or known to beneficially own
ten percent (10%) or more of the issued and outstanding Common Shares of TMHN
and which is to be performed in whole or in part after the date hereof. TMHN has
no commitment, whether written or oral, to lend any funds to, borrow any money
from or enter into material transactions with any such affiliated person.

     5.14 NO CONFLICT WITH OTHER INSTRUMENTS.

     The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which TMHN is a party or to which any of its properties or operations are
subject.

     5.15 GOVERNMENTAL AUTHORIZATIONS.

     TMHN has all licenses, franchises, permits or other governmental
authorizations legally required to enable it to conduct its business in all
material respects as conducted on the date hereof. Except for compliance with
federal and state securities and corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by TMHN of this Agreement and the consummation of the
transactions contemplated hereby.

                     ARTICLE 6. SPECIAL COVENANTS

     6.1 ACCESS TO PROPERTIES AND RECORDS.

     Prior to closing, TMHN and FPEG will each afford to the officers and
authorized representatives of the other full access to the properties, books and
records of each other, in order that each may have full opportunity to make such
reasonable investigation as it shall desire to make of the affairs of the other
and each will furnish the other with such additional financial and operating
data and other information as to the business and properties of each other, as
the other shall from time to time reasonably request.



--------------------------------------------------------------------------------

     6.2 AVAILABILITY OF RULE 144.

     TMHN and FPEG shareholders holding "restricted securities" as that term is
defined in Rule 144 promulgated pursuant to the Securities Act will remain as
"restricted securities" and the shares of TMHN to be issued hereunder are
"restricted securities." TMHN is under no obligation to register such shares
under the Securities Act, or otherwise. The stockholders of TMHN and FPEG
holding restricted securities of TMHN and FPEG as of the date of this Agreement
and their respective heirs, administrators, personal representatives, successors
and assigns, are intended third party beneficiaries of the provisions set forth
herein. The covenants set forth in this Section 6.2 shall survive the Closing
and the consummation of the transactions herein contemplated.

     6.3 THE STOCK MERGER CONSIDERATION.

     The consummation of this Agreement, including the issuance of the TMHN
Common Shares to the Shareholders of FPEG as contemplated hereby, constitutes
the offer and sale of securities under the Securities Act, and applicable state
statutes. Such transaction shall be consummated in reliance on exemptions from
the registration and prospectus delivery requirements of such statutes that
depend, inter alia, upon the circumstances under which the FPEG Shareholders
acquire such securities.

     6.4 THIRD PARTY CONSENTS.

     TMHN and FPEG agree to cooperate with each other in order to obtain any
required third party consents to this Agreement and the transactions herein
contemplated.

     6.5 ACTIONS PRIOR AND SUBSEQUENT TO CLOSING.

          (a) From and after the date of this Agreement until the Closing Date,
except as permitted or contemplated by this Agreement, TMHN and FPEG will each
use its best efforts to:

               (i) maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;

               (ii) maintain in full force and effect insurance comparable in
amount and in

               (iii) scope of coverage to that now maintained by it; and

               (iv) perform in all material respects all of its obligations
under material contracts, leases and instruments relating to or affecting its
assets, properties and business.

          (b) From and after the date of this Agreement until the Closing Date,
TMHN will not, without the prior consent of FPEG:

               (i) except as otherwise specifically set forth herein, make any
change in its articles of incorporation or bylaws;

               (ii) declare or pay any dividend on its outstanding Common
Shares, except as may otherwise be required by law, or effect any stock split or
otherwise change its capitalization, except as provided herein;

               (iii) enter into or amend any employment, severance or agreements
or arrangements with any directors or officers;

               (iv) grant, confer or award any options, warrants, conversion
rights or other rights not existing on the date hereof to acquire any Common
Shares; or

               (v) purchase or redeem any Common Shares.

     6.6 INDEMNIFICATION.

          (a) TMHN hereby agrees to indemnify FPEG, each of the officers, agents
and directors and current shareholders of FPEG as of the Closing Date against
any loss, liability, claim, damage or expense (including, but not limited to,
any and all expense whatsoever reasonably incurred in investigating, preparing
or defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and

          (b) FPEG hereby agrees to indemnify TMHN, each of the officers,
agents, directors and current shareholders of TMHN as of the Closing Date
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.



--------------------------------------------------------------------------------

                     ARTICLE 7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF TMHN

     The obligations of TMHN under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

     7.1 ACCURACY OF REPRESENTATIONS.

     The representations and warranties made by FPEG in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at the Closing Date (except
for changes therein permitted by this Agreement), and FPEG shall have performed
or complied with all covenants and conditions required by this Agreement to be
performed or complied with by FPEG prior to or at the Closing. TMHN shall be
furnished with a certificate, signed by a duly authorized officer of FPEG and
dated the Closing Date, to the foregoing effect.

     7.2 DIRECTOR APPROVAL.

     The Board of Directors of FPEG shall have approved this Agreement and the
transactions contemplated herein.

     7.3 OFFICER'S CERTIFICATE.

     TMHN shall have been furnished with a certificate dated the Closing Date
and signed by a duly authorized officer of FPEG to the effect that:

(a) the representations and warranties of FPEG set forth in the Agreement and in
all exhibits, schedules and other documents furnished in connection herewith are
in all material respects true and correct as if made on the Effective Date; (b)
FPEG has performed all covenants, satisfied all conditions, and complied with
all other terms and provisions of this Agreement to be performed, satisfied or
complied with by it as of the Effective Date; (c) since such date and other than
as previously disclosed to TMHN, FPEG has not entered into any material
transaction other than transactions which are usual and in the ordinary course
if its business; and (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of FPEG, threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement or, to the extent not disclosed in the TMHN Schedules, by or
against TMHN which might result in any material adverse change in any of the
assets, properties, business or operations of TMHN.

     7.4 NO MATERIAL ADVERSE CHANGE.

     Prior to the Closing Date, there shall not have occurred any material
adverse change in the financial condition, business or operations of nor shall
any event have occurred which, with the lapse of time or the giving of notice,
may cause or create any material adverse change in the financial condition,
business or operations of FPEG.

     7.5 OTHER ITEMS.

     TMHN shall have received such further documents, certificates or
instruments relating to the transactions contemplated hereby as TMHN may
reasonably request.

                     ARTICLE 8. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF FPEG
AND THE FPEG SHAREHOLDERS

     The obligations of FPEG and the FPEG Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing date (unless otherwise
indicated herein), of the following conditions:

     8.1 ACCURACY OF REPRESENTATIONS.

     The representations and warranties made by TMHN in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date, and TMHN
shall have performed and complied with all covenants and conditions required by
this Agreement to be performed or complied with by TMHN prior to or at the
Closing. FPEG shall have been furnished with a certificate, signed by a duly
authorized executive officer of TMHN and dated the Closing Date, to the
foregoing effect.

     8.2 DIRECTOR APPROVAL.

     The Board of Directors of TMHN and Merger Sub shall have approved this
Agreement and the transactions contemplated herein.

     8.3 NO MATERIAL ADVERSE CHANGE.

     Prior to the Closing Date, there shall not have occurred any material
adverse change in the financial condition, business or operations of nor shall
any event have occurred which, with the lapse of time or the giving of notice,
may cause or create any material adverse change in the financial condition,
business or operations of TMHN.



--------------------------------------------------------------------------------

                     ARTICLE 9. TERMINATION

     9.1 TERMINATION RIGHTS.

          (a) This Agreement may be terminated by the board of directors or
majority interest of Shareholders of either TMHN or FPEG, respectively, at any
time prior to the Closing Date if:

               (i) there shall be any action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or

               (ii) any of the transactions contemplated hereby are disapproved
by any regulatory authority whose approval is required to consummate such
transactions.

     In the event of termination pursuant to this paragraph (a), no obligation,
right, or liability shall arise hereunder and each party shall bear all of the
expenses incurred by it in connection with the negotiation, drafting and
execution of this Agreement and the transactions herein contemplated.

          (b) This Agreement may be terminated at any time prior to the Closing
Date by action of the board of directors of TMHN if FPEG shall fail to comply in
any material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of FPEG contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to FPEG.
If this Agreement is terminated pursuant to this paragraph (b), this Agreement
shall be of no further force or effect and no obligation, right or liability
shall arise hereunder.

          (c) This Agreement may be terminated at any time prior to the Closing
Date by action of the board of directors of FPEG if TMHN shall fail to comply in
any material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of TMHN contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to TMHN.
If this Agreement is terminated pursuant to this paragraph (d), this Agreement
shall be of no further force or effect and no obligation, right or liability
shall arise hereunder.

          (d) In the event of termination pursuant to paragraph (b) and (c)
hereof, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.

                     ARTICLE 10. MISCELLANEOUS

     10.1 BROKERS AND FINDERS.

     Each party hereto hereby represents and warrants that it is under no
obligation, express or implied, to pay certain finders in connection with the
bringing of the parties together in the negotiation, execution, or consummation
of this Agreement. The parties each agree to indemnify the other against any
claim by any third person for any commission, brokerage or finder's fee or other
payment with respect to this Agreement or the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.

     10.2 LAW, FORUM AND JURISDICTION.

     This Agreement shall be construed and interpreted in accordance with the
laws of the State of New York, United States of America, except for applicable
provisions of the Nevada General Corporation Law and Corporation Law of BVI,
which shall control to the extent applicable.

     10.3 NOTICES.

     Any notices or other communications required or permitted hereunder shall
be sufficiently given if personally delivered to it or sent by registered mail
or certified mail, postage prepaid, or by prepaid telegram addressed as follows:

     If to TMHN: 10880 Wilshire Blvd Suite 2250, Los Angeles, CA 90024

     If to FPEG: Suite 407-408, Hua Lian Building, Shennan Zhong Road, Fu Tian
Qu, Shenzhen City, P.R. China

     or such other addresses as shall be furnished in writing by any party in
the manner for giving notices hereunder, and any such notice or communication
shall be deemed to have been given as of the date so delivered, mailed or
telegraphed.

     10.4 ATTORNEYS' FEES.

     In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys' fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.



--------------------------------------------------------------------------------

     10.5 CONFIDENTIALITY.

     Each party hereto agrees with the other party that, unless and until the
transactions contemplated by this Agreement have been consummated, they and
their representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except: (i) to the extent such data
is a matter of public knowledge or is required by law to be published; and (ii)
to the extent that such data or information must be used or disclosed in order
to consummate the transactions contemplated by this Agreement.

     10.6 SCHEDULES; KNOWLEDGE.

     Each party is presumed to have full knowledge of all information set forth
in the other party's schedules delivered pursuant to this Agreement.

     10.7 THIRD PARTY BENEFICIARIES.

     This contract is solely among the parties hereto and except as specifically
provided, no director, officer, stockholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.

     10.8 ENTIRE AGREEMENT.

     This Agreement represents the entire agreement between the parties relating
to the subject matter hereof. This Agreement alone fully and completely
expresses the agreement of the parties relating to the subject matter hereof.
There are no other courses of dealing, understanding, agreements,
representations or warranties, written or oral, except as set forth herein. This
Agreement may not be amended or modified, except by a written agreement signed
by all parties hereto.

     10.9 SURVIVAL; TERMINATION.

     The representations, warranties and covenants of the respective parties
shall survive the Closing Date and the consummation of the transactions herein
contemplated for 18 months.

     10.10 COUNTERPARTS.

     This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall be but a
single instrument.

     10.11 AMENDMENT OR WAIVER.

     Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to the Closing Date, this Agreement may be amended by a by all
parties hereto, with respect to any of the terms contained herein, and any term
or condition of this Agreement may be waived or the time for performance hereof
may be extended by the party or parties for whose benefit the provision is
intended.

     10.12 EXPENSES.

     Each party herein shall bear all of their respective cost s and expenses
incurred in connection with the negotiation of this Agreement and in the
consummation of the transactions provided for herein and the preparation
thereof.

     10.13 HEADINGS; CONTEXT.

     The headings of the sections and paragraphs contained in this Agreement are
for convenience of reference only and does not form a part hereof and in no way
modify, interpret or construe the meaning of this Agreement.

     10.14 BENEFIT.

     This Agreement shall be binding upon and shall inure only to the benefit of
the parties hereto, and their permitted assigns hereunder. This Agreement shall
not be assigned by any party without the prior written consent of the other
party.

     10.15 PUBLIC ANNOUNCEMENTS.

     Except as may be required by law, neither party shall make any public
announcement or filing with respect to the transactions provided for herein
without the prior consent of the other party hereto.

     10.16 SEVERABILITY.

     In the event that any particular provision or provisions of this Agreement
or the other agreements contained herein shall for any reason hereafter be
determined to be unenforceable, or in violation of any law, governmental order
or regulation, such unenforceability or violation shall not affect the remaining
provisions of such agreements, which shall continue in full force and effect and
be binding upon the respective parties hereto.



--------------------------------------------------------------------------------

     10.17 FAILURE OF CONDITIONS; TERMINATION.

     In the event of any of the conditions specified in this Agreement shall not
be fulfilled on or before the Closing Date, either of the parties have the right
either to proceed or, upon prompt written notice to the other, to terminate and
rescind this Agreement. In such event, the party that has failed to fulfill the
conditions specified in this Agreement will liable for the other parties legal
fees. The election to proceed shall not affect the right of such electing party
reasonably to require the other party to continue to use its efforts to fulfill
the unmet conditions.

     10.18 NO STRICT CONSTRUCTION.

     The language of this Agreement shall be construed as a whole, according to
its fair meaning and intendment, and not strictly for or against either party
hereto, regardless of who drafted or was principally responsible for drafting
the Agreement or terms or conditions hereof.

     10.19 EXECUTION KNOWING AND VOLUNTARY.

     In executing this Agreement, the parties severally acknowledge and
represent that each: (a) has fully and carefully read and considered this
Agreement; (b) has been or has had the opportunity to be fully apprized by its
attorneys of the legal effect and meaning of this document and all terms and
conditions hereof; (c) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind.

     10.20 AMENDMENT.

     At any time after the Closing Date, this Agreement may be amended by both
parties, with respect to any of the terms contained herein, and any term or
condition of this Agreement may be waived or the time for performance hereof may
be extended by the party or parties for whose benefit the provision is intended.



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, TMHN and FPEG, each pursuant to the approval and
authority duly given, as well as the FPEG Shareholders, have caused this
Agreement and Plan of Merger to be executed as of the date first above written.

   TAM OF HENDERSON, INC.                 By: /s/ Jun Xiao        

--------------------------------------------------------------------------------

        Its Chairman of the Board and Chief Executive Officer                  
         Full Power Enterprise Global Limited                By: /s/ Jiangping
Jiang        

--------------------------------------------------------------------------------

        Its Sole Director                            FPEG SHAREHOLDERS         
        /s/ Jiangping Jiang        

--------------------------------------------------------------------------------

        Jiangping Jiang                   /s/ Jiangxia Jiang        

--------------------------------------------------------------------------------

        Jiangxia Jiang                   /s/ Luoluo Gao        

--------------------------------------------------------------------------------

        Luoluo Gao                   /s/ Jingbo Zhang        

--------------------------------------------------------------------------------

        Jingbo Zhang                   /s/ Liangzhen Jin        

--------------------------------------------------------------------------------

        Liangzhen Jin                            SIMPLE (HONGKONG) INVESTMENT &
MANAGEMENT COMPANY LIMITED                By: /s/ Guoqiong Yu        

--------------------------------------------------------------------------------

        Its Director                            FIRST CAPITAL LIMITED          
      By: /s/ Xirong Xu        

--------------------------------------------------------------------------------

        Its Chief Executive Officer                            VALUE GLOBAL
INTERNATIONAL LIMITED                By: /s/ Zhiyong Xu        

--------------------------------------------------------------------------------

        Its Director                            CHINA US BRIDGE CAPITAL LIMITED 
              By: /s/ Ji Wen        

--------------------------------------------------------------------------------

        Its Chief Executive Officer    



--------------------------------------------------------------------------------

SCHEDULE A

FPEG SHAREHOLDERS

Name of FPEG Shareholders
FPEG Common Stock Ownership %
Shares of TMHN to be received
Jiangping Jiang
59%
11,800,000 shares
Jiangxia Jiang
6%
1,200,000 shares
Luoluo Gao
5%
1,000,000 shares
Jingbo Zhang
5%
1,000,000 shares
Liangzhen Jin
5%
1,000,000 shares
Simple (HK) Investment & Management Co., Ltd
5%
1,000,000 shares
First Capital Limited
5%
1,000,000 shares
China US Bridge Capital Limited
4%
800,000 shares
Value Global International Ltd
6%
1,200,000 shares